GRAVES, C. J.
(Concurring). — By agreement this court determined to express its views upon the opinion of the St. Louis Court of Appeals, when Holman asked for writ of habeas corpus there. Upon this theory I concur in the result of the opinion of the St. Louis Court of Appeals. I do not concur in its adoption of the views of this court in City of St. Louis v. United Railways, 263 Mo. 387. To my mind the instant case does not necessarily require a determination of the mooted questions involved in the United Railways case, supra. But even if it did, there are other questions which would authorize the proposed investigation by the committee, all of which were fully covered in the resolution, and other proceedings of the legislative body and its committee. I therefore concur in the result of the opinion of the St. Louis Court of Appeals, leaving the questions involved in United Railways case open, so fár as I am concerned, until the same are squarely passed upon by the United States Supreme Court, which to this date has never been done.
Faris, J., concurs in these views.